UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7162


DAVID KENT FITCH,

                Petitioner - Appellant,

          v.

MARY M. MITCHELL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:10-cv-00952-HFF)


Submitted:   November 18, 2010              Decided:   December 2, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Kent Fitch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Kent   Fitch,   a       federal   prisoner,   appeals   the

district   court’s   order   accepting        the    recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                Fitch v. Mitchell, No.

9:10-cv-00952-HFF (D.S.C. July 7, 2010).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2